                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


AMAZON.COM INC.,

                      Plaintiff,

          v.                                         No. 21-CV-767 (BMC)

ATTORNEY GENERAL LETITIA
JAMES, in her official capacity as the               NOTICE OF MOTION
Attorney General of the State of New York,
                                                     Oral argument requested
                      Defendant.



        Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant Attorney General Letitia James, files this Notice of Motion to dismiss or, in the

alternative, stay this action. As directed by the Court, Defendant will file and serve her

supporting memorandum of law by May 3, 2021; Plaintiff will file and serve its opposition by

May 17, 2021; and Defendant will file and serve her reply by May 24, 2021.
DATED: May 3, 2021   Respectfully submitted,

                     LETITIA JAMES
                     Attorney General of the State of New York

                     By: /s/ Fiona J. Kaye

                     KAREN CACACE
                       Chief of Labor Bureau
                     JULIE R. ULMET
                       Deputy Chief of Labor Bureau

                     FIONA J. KAYE
                     ROYA AGHANORI
                     ELIZABETH KOO
                     SETH KUPFERBERG
                     DANIELA L. NOGUEIRA
                     JEREMY PFETSCH
                       Assistant Attorneys General

                     Office of the New York State Attorney General
                     28 Liberty Street
                     New York, NY 10005
                     Phone: (212) 416-8036
                     Fiona.Kaye@ag.ny.gov

                     Attorneys for the State of New York
